Exhibit 10.4(5) Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. SECOND AMENDMENT TO HOTEL AND CASINO GROUND LEASE THIS SECOND AMENDMENT TO HOTEL AND CASINO GROUND LEASE (the “Second Amendment”) is made this 24th day of November, 2015 (the “Effective Date”) by and between NATIONAL HARBOR GRAND LLC, a Maryland limited liability company (the “Landlord”) and MGM NATIONAL HARBOR, LLC, a Nevada limited liability company (the “Tenant”), with reference to the following: RECITALS: WHEREAS, Landlord and Tenant entered into that certain Hotel and Casino Ground Lease dated April 26, 2013, as amended by a First Amendment to Hotel and Casino Ground Lease dated July 23, 2014 and an Assignment and Assumption of Ground Lease dated December 19, 2014 (collectively, the “Lease”), for the lease of certain real property more particularly described in the Lease (the “Premises”); and WHEREAS, Landlord and Tenant desire to amend the terms of the Lease as set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant agree as follows: 1.Recitals.The Recitals set forth above are incorporated herein and made a part hereof by this reference as if fully set forth herein. 2.Defined Terms.All capitalized terms used herein, unless specifically defined herein, shall have the same meanings and definitions as used in the Lease. 3.Final Parcel Determination.Landlord and Tenant acknowledge and agree that the Premises have been revised and Exhibit “A” attached to the Lease shall be deleted and replaced by Exhibit A attached hereto.[***] 4.Approval Date. The “Approval Date,” as that term is defined and used in the Lease, shall be the date set forth the in a separate Approval Date Notice attached hereto as Exhibit B to be entered into by the parties. 5.Exclusions, Reserved Rights and Matters to Which Premises Subject.An updated title commitment has been issued for the Premises. As a result, Exhibit “B” attached to the Lease shall be deleted and replaced by Exhibit C attached hereto. 6.Counterparts and Execution.This Second Amendment may be executed in any number of counterparts, each of which shall be deemed an original, and all of which together, Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. shall constitute one and the same instrument.This Second Amendment may be executed and delivered by electronic mail in pdf format or by facsimile transmission.Any such transmission shall bind the party so executing and delivering this Second Amendment. 7.Integration.This Second Amendment, together with the Lease, is intended by the parties hereto to be an integration of all prior and contemporaneous terms, provisions, conditions and covenants between the parties hereto, and contains all of the agreements of the parties with respect to the matters contained herein.There are no terms, provisions, conditions, covenants, understandings, warranties or representations pertaining to any such matters, neither oral nor written, nor express nor implied, between the parties other than those specifically set forth herein which shall be effective for any purpose. In addition, no amendment, modification, addition or alleged or contended waiver of any of the provisions of the Lease or this Second Amendment shall be binding unless it is made in writing and signed by all parties hereto. 8.Binding Effect.This Second Amendment shall be binding upon and shall inure to the benefit of the parties hereto (including The Peterson Companies, as applicable) and their respective heirs, personal representatives, successors and assigns. 9.Construction.Except as expressly modified by this Second Amendment, all other terms, provisions, conditions and covenants of the Lease (x) shall be and remain unmodified, in full force and effect, and enforceable in accordance with their terms, and (y) shall govern the conduct of the parties hereto; provided, however, the provisions of this Second Amendment or the application thereof shall supersede any provisions of the Lease or the application thereof that are contrary to or inconsistent with the provisions contained herein.All references to the Lease shall hereafter refer to the Lease and amended by this Second Amendment. [Signature Pages to follow] 2 Second Amendment to Ground Lease Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. WITNESS the following signatures of Landlord and Tenant are made as of the date first above written. LANDLORD: NATIONAL HARBOR GRAND LLC, a Marylandlimited liability company By: MVP Management, LLC a Virginia limited liability company Its: Manager By: /s/ Jon M. Peterson Print Name: Jon M. Peterson Title: Manager TENANT: MGM NATIONAL HARBOR, LLC a Nevada limited liability company By: /s/ John M. McManus Print Name: John M. McManus Title: Secretary 3 Second Amendment to Ground Lease Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. EXHIBIT A Confidential treatment has been requested by Mgm Resorts International. This REDACTED VERSION omits confidential information, denoted by asterisks: [***].A reference copy, including the text omitted from this redacted version, has been delivered to the securities and exchange commission. EXHIBIT B APPROVAL DATE NOTICE
